DETAILED ACTION
This action is in response to an amendment filed on December 9, 2021 for the application of Enakiev et al., for a “System and method for disaster recovery using application streaming” filed on May 12, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 6-11, 13-17, 19, and 20 are pending in the application.
Claims 5, 12, and 18 have been cancelled. 

Claims 1, 8, and 15 have been amended. 

Claims 1-4, 6-11, 13-17, 19, and 20 are allowed and have been renumbered 1-17 respectively. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The inclusion of the amended limitations of respective independent claims 1, 8, and 15, when read within the entirety of the remainder of the respective limitations of independent claims 1, 8, and 15, make the claims allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113